Case: 20-61111     Document: 00516174506         Page: 1     Date Filed: 01/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 20, 2022
                                  No. 20-61111
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Xiu Hong Chen,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 559 455


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Xiu Hong Chen, a native and citizen of China, petitions this court for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   her appeal from the Immigration Judge’s (IJ) denial of her motion to reopen.
   Motions to reopen removal proceedings are disfavored, and the moving party


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61111      Document: 00516174506          Page: 2   Date Filed: 01/20/2022




                                    No. 20-61111


   bears a heavy burden. Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th
   Cir. 2006). This court reviews the denial of a motion to reopen under a
   “highly deferential abuse of discretion standard.” Lara v. Trominski, 216
   F.3d 487, 496 (5th Cir. 2000).
          Chen asserts that the BIA erred in upholding the IJ’s findings that her
   ineffective assistance claims failed due to her noncompliance with the
   procedural requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988)
   and that her waiver of her appellate rights was knowing and intelligent. She
   also argues, for the first time, that the IJ erred in denying her motion to
   reopen without addressing the new evidence she had presented supporting
   her claim of forced sterilization. However, because Chen did not exhaust this
   claim by raising it before the BIA, we lack jurisdiction to address it. See 8
   U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009).
          To the extent that Chen argues that she should be excused from strict
   compliance with Lozada, her argument is without merit. Hernandez-Ortez v.
   Holder, 741 F.3d 644, 647-48 (5th Cir. 2014); see also Rodriguez-Manzano v.
   Holder, 666 F.3d 948, 953 (5th Cir. 2012). To the extent that she argues she
   in fact satisfied the procedural requirements, the argument is equally
   unavailing. Neither her nor her husband’s affidavit, alone or collectively,
   detail with any specificity the scope of her arrangement with her attorney and
   what actions he was to undertake on her behalf during the course of his
   representation of her. See Lozada, 19 I. & N. Dec. at 639. Because Chen
   failed to submit a Lozada-compliant affidavit, the BIA did not err when it
   rejected her ineffective assistance of counsel claim based on her failure to
   comply with Lozada’s procedural requirements. See Hernandez-Ortez, 741
   F.3d at 647-48; Rodriguez-Manzano, 666 F.3d at 953; see also Gonzalez-Cantu
   v. Sessions, 866 F.3d 302, 304-05 (5th Cir. 2017) (This court affirms the BIA’s
   decision as long as “it is not capricious, without foundation in the evidence,
   or otherwise so irrational that it is arbitrary rather than the result of any



                                         2
Case: 20-61111      Document: 00516174506           Page: 3    Date Filed: 01/20/2022




                                     No. 20-61111


   perceptible rational approach.” (quoting Gomez-Palacios v. Holder, 560 F.3d
   354, 358 (5th Cir. 2009))). That being so, we do not reach her argument that
   her filing of a formal complaint against her attorney following the denial of
   her motion to reopen by the IJ was sufficient to comply with the third Lozada
   requirement.
          Next, Chen renews her contention that her waiver of appeal was
   unknowing and involuntary, complaining that it was induced by counsel, who
   told her that her case would be dismissed as fraudulent if she appealed.
   However, the record evidence does not compel a conclusion that the IJ erred
   in finding that Chen’s waiver was knowing and voluntary. See Kohwarien
   v. Holder, 635 F.3d 174, 178-179 (5th Cir. 2011). Inasmuch as Chen now
   asserts, for the first time, that she required a more detailed explanation of her
   right to appeal and the consequences of her waiver because she attended the
   merits hearing via videoconference and because she was an uneducated and
   unsophisticated litigant, we lack jurisdiction to consider her unexhausted
   claim. See § 1252(d)(1); Omari, 562 F.3d at 318.
          PETITION          FOR      REVIEW          DENIED         IN     PART,
   DISMISSED IN PART FOR LACK OF JURISDICTION.




                                          3